

FIRST AMENDMENT TO
 
AMENDED AND RESTATED DECLARATION OF TRUST OF
 
MAIDEN CAPITAL FINANCING TRUST
 
FIRST AMENDMENT TO AMENDED AND RESTATED DECLARATION OF TRUST, dated as of July
14, 2011 (this “First Amendment”), by and among Maiden Holdings North America,
Ltd. (the “Sponsor”), Arturo M. Raschbaum, John M. Marshaleck and Karen L.
Schmitt, as all of the Administrators (collectively, the “Administrators”), and
Wilmington Trust Company, as Institutional Trustee and Delaware Trustee
(collectively, the “Trustee”).
 
WITNESSETH:
 
WHEREAS, the Amended and Restated Declaration of Trust of Maiden Capital
Financing Trust, dated as of January 20, 2009 (as heretofore amended and
supplemented, the “Declaration of Trust”), was executed and delivered by the
parties thereto, providing for the establishment of the Maiden Capital Financing
Trust (the “Trust”) and the issuance of the Common Securities and Capital
Securities (capitalized terms used herein but not otherwise defined have the
meanings ascribed thereto in the Declaration of Trust);
 
WHEREAS, Article XI of the Declaration of Trust sets forth the substantive and
procedural requirements for an amendment to the Declaration of Trust; and
 
WHEREAS, in accordance with Section 11.01(c) of the Declaration of Trust, the
Holders of a Majority in liquidation amount of the Capital Securities have
consented to this First Amendment, and such consents have been provided to the
Trustee and the Sponsor; and
 
WHEREAS, an Officers’ Certificate from each of the Trust and the Sponsor has
been delivered to the Institutional Trustee pursuant to Section 11.01(b)(i)(A)
of the Declaration of Trust; and
 
WHEREAS, an opinion of counsel of the Sponsor has been delivered to the
Institutional Trustee pursuant to Section 11.01(b)(i)(B) of the Declaration of
Trust; and
 
WHEREAS, this First Amendment has been duly authorized by all necessary
corporate action on the part of the Sponsor;
 
NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Sponsor, the Administrators and the Trustee mutually covenant and agree for
the equal and ratable benefit of the Holders as follows:
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE I

 
Amendment to the Declaration
 
Section 1.1.  Exchange Provision.  Effective as of the date hereof, Article VI
of the Declaration is hereby amended to add the following Section 6.11:
 
“Section 6.11.  Exchange Provision.
 
(a)          Notwithstanding anything to the contrary in this Declaration, if at
any time the Sponsor or any of its Affiliates (in either case, a “Sponsor
Affiliated Holder”) is a beneficial owner or Holder of any Capital Securities,
such Sponsor Affiliated Holder shall have the right to exchange all or such
portion of its indirect holding of Capital Securities or its Capital Securities,
as the case may be, as it elects and receive, in exchange therefor, a principal
amount of Debentures equal to the liquidation amount of the Capital
Securities.  Such election:
 
(i)           shall be exercisable effective on any date specified in the
written notice of such election by such Sponsor Affiliated Holder delivered to
the Institutional Trustee and specifying the liquidation amount of its indirect
holding of Capital Securities or Capital Securities, as the case may be, with
respect to which such election is being made and the date of distribution on
which such exchange shall occur, which distribution date shall be on or after
the date of receipt by the Institutional Trustee of such election notice; and
 
(ii)          shall be conditioned upon the Sponsor providing an instruction to
the Institutional Trustee (A) to cancel the Capital Securities that are subject
to the election described above, and (B) to the extent  required, to reissue the
Capital Securities which are not subject to such election and to authenticate a
certificate representing the Capital Securities that are not subject to such
election.
 
After the exchange, such Capital Securities will be canceled and will no longer
be deemed to be outstanding and all rights of the Sponsor or its Affiliate(s)
with respect to such Capital Securities will cease.
 
(b)         Notwithstanding anything to the contrary in this Declaration, in the
case of an exchange of Capital Securities (the “Exchanged Capital Securities”)
for Debentures described in Section 6.11(a), the Institutional Trustee on behalf
of the Trust on the date of such exchange shall exchange Debentures having a
principal amount equal to a proportional amount of the aggregate liquidation
amount of the outstanding Common Securities, based on the ratio of the aggregate
liquidation amount of the Exchanged Capital Securities divided by the aggregate
liquidation Amount of the Capital Securities outstanding immediately prior to
such exchange, for such proportional amount of Common Securities held by the
Sponsor (which contemporaneously shall be canceled and no longer be deemed to be
outstanding); provided, that the Sponsor delivers or causes to be delivered to
the Institutional Trustee or its designee the required amount of Common
Securities to be exchanged by 10:00 A.M. New York time, on the date on which
such exchange is to occur.”
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
Miscellaneous
 
Section 2.1.  Effect of First Amendment.  Upon the execution and delivery of
this First Amendment by the Sponsor, the Administrators and the Trustee, the
Declaration of Trust shall be amended in accordance herewith, and this First
Amendment shall form a part of the Declaration of Trust for all purposes, and
every Holder of Securities heretofore or hereafter authenticated and delivered
under the Declaration of Trust shall be bound thereby.
 
Section 2.2.  Declaration of Trust Remains in Full Force and Effect.  Except as
amended hereby, all provisions in the Declaration of Trust shall remain in full
force and effect.
 
Section 2.3.  Declaration of Trust and First Amendment Construed Together.  This
First Amendment is an amendment to and implementation of the Declaration of
Trust, and the Declaration of Trust and this First Amendment shall henceforth be
read and construed together.
 
Section 2.4.  Confirmation and Preservation of Declaration of Trust.  The
Declaration of Trust, as amended by this First Amendment, is in all respects
confirmed and preserved.
 
Section 2.5.  Severability.  In case any provision in this First Amendment shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
Section 2.6.  Benefits of First Amendment.  Nothing in this First Amendment or
the Securities, express or implied, shall give to any Person, other than the
parties hereto and thereto and their successors hereunder and thereunder and the
Holders of the Securities, any benefit of any legal or equitable right, remedy
or claim under the Declaration of Trust, this First Amendment or the Securities.
 
Section 2.7.  Successors.  All agreements of the Sponsor in this First Amendment
shall bind its successors except as provided in the Declaration of Trust.  All
agreements of the Administrators and the Trustee in this First Amendment shall
bind their successors.
 
Section 2.8.  Certain Duties and Responsibilities of the Administrators and the
Trustee.  In entering into this First Amendment, the Administrators and the
Trustee shall be entitled to the benefit of every provision of the Declaration
of Trust relating to the conduct or affecting the liability or affording
protection to the Trustee, whether or not elsewhere herein so provided.
 
 
 

--------------------------------------------------------------------------------

 

Section 2.9.  Governing Law.  This First Amendment and the rights of the parties
hereunder shall be governed by and interpreted in accordance with, the laws of
the State of Delaware and all rights and remedies shall be governed by the
internal laws of the State of Delaware.
 
Section 2.10.  Counterparts.  This First Amendment may contain more than one
counterpart of the signature page and this First Amendment may be executed by
the affixing of the signature of each of the Administrators, the Trustee and the
Sponsor to one of such counterpart signature pages.  All of such counterpart
signature pages shall be read as though one, and they shall have the same force
and effect as though all of the signers had signed a single signature page.
 
Section 2.11.  Headings.  The Article and Section headings herein have been
inserted for convenience of reference only, are not intended to be considered a
part hereof and shall not modify or restrict any of the terms or provisions
hereof.
 
[Signatures appear on the following pages]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 


 
Sponsor
     
MAIDEN HOLDINGS NORTH AMERICA, LTD.
     
By:
/s/ Paul Hawk
   
Name: Paul Hawk
   
Title:
     
Administrator
     
/s/ Arturo M. Raschbaum
 
Name: Arturo M. Raschbaum
     
Administrator
     
/s/ John M. Marshaleck
 
Name: John M. Marshaleck
     
Administrator
     
/s/ Karen L. Schmitt
 
Name: Karen L. Schmitt



Signature Page of First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
Institutional Trustee
     
WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as trustee
     
By:
/s/ Michael H. Wass
   
Name: Michael H. Wass
   
Title: Financial Services Officer
     
Delaware Trustee
     
WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as trustee
     
By:
/s/ Michael H. Wass
   
Name: Michael H. Wass
   
Title: Financial Services Officer



Signature Page of First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 